Citation Nr: 0207749	
Decision Date: 07/12/02    Archive Date: 07/17/02

DOCKET NO.  95-04 265	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an increased rating for lumbar spine 
disability, currently evaluated as 40 percent disabling.

3.  Entitlement to an increased evaluation for 
auriculoventricular heart block, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from July 1966 to March 1970 
and from December 1972 to July 1981.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions from the Department of 
Veterans Affairs (VA) Regional Office (RO), located in 
Nashville, Tennessee.  In connection with his appeal the 
veteran testified before the undersigned sitting at the RO in 
March 1999.  He and his spouse also testified before a 
Hearing Officer in April 1995.  Transcripts of those hearings 
are associated with the claims file.

In its September 1999 decision and remand, the Board referred 
the issues of entitlement to service connection for 
hypertension and whether new and material evidence has been 
presented to reopen a claim for service connection for asthma 
to the RO for issuance of a statement of the case.  The RO 
issued a statement of the case in December 2000 on these 
issues and advised the veteran that he needed to file a 
substantive appeal within the regulated time period to 
perfect his appeal.  Thereafter, he filed a substantive 
appeal with respect to the hypertension issue, but neither he 
nor his representative submitted any written communication 
addressing the asthma issue.  Therefore, the Board has 
concluded that the veteran is not currently seeking appellate 
review with respect to the asthma issue.  

The Board's September 1999 decision and remand referred the 
matter of whether the veteran timely appealed the December 
1995 rating decision that assigned noncompensable evaluations 
for disabilities of the ankles for issuance of a statement of 
the case.  The RO issued a statement of the case on that 
issue in December 2000 and advised the veteran that he needed 
to file a substantive appeal within the regulated time 
period.  The issue was not thereafter addressed in any 
written communication from the veteran or his representative.  
Therefore, the Board has also concluded that the veteran is 
not currently seeking appellate review with respect to this 
matter.

In its September 1999 decision and remand, the Board referred 
multiple service connection matters to the RO for 
adjudication.  In a rating decision dated in September 2000, 
the RO denied entitlement to service connection for the 
following:  flat feet; hemorrhoids; colon polyps; fracture of 
the thoracic spine with arthritis; irritable bowel syndrome, 
claimed as secondary to service-connected disability of the 
nervous condition; new and material evidence to reopen a 
claim of entitlement to service connection for a hiatal 
hernia, claimed as a digestive disability; arthritis of the 
cervical spine; and, a seizure disorder.  The RO notified the 
veteran of those determinations.  To the Board's knowledge, 
the veteran has not filed a notice of disagreement with 
respect to any of these issues.  Accordingly, such are not 
within the Board's jurisdiction at this time and will not be 
further discussed herein.  The veteran continues to put forth 
arguments to the effect that he is, in fact, service-
connected for a digestive disability, granted by rating 
decision in July 1981, and that it is the assigned rating at 
issue, not service connection.  A review of the claims file, 
to include copies submitted by the veteran, shows that the 
veteran is service-connected for residuals of an 
appendectomy, rated as zero percent disabling.  He has 
pointed to general language in rating correspondence, noting 
a zero percent rating for a digestive condition, and asserts 
that such establishes service connection for currently 
claimed digestive conditions.  However, a review of the RO 
rating actions in this case shows that the veteran is not 
service connected for a hiatal hernia, colon polyps, 
irritable bowel syndrome, or digestive disability other than 
residuals of an appendectomy.  The RO should obtain 
clarification from the veteran as to whether his 
February 2001 correspondence is indicative of an intent to 
pursue a claim of entitlement to a compensable rating for 
residuals of an appendectomy, or whether such was intended as 
a notice of disagreement with the RO's denial of any 
particular condition.  The RO should respond appropriately to 
any such clarification provided by the veteran.  

Further, the veteran has claimed that an earlier effective 
date is warranted for the separate grant of service 
connection for mechanical low back pain, back to 1981, and 
that an evaluation in excess of 10 percent was warranted at 
that time.  He also argues that a rating in excess of 10 
percent was warranted for somatoform pain disorder back to 
1981.  The Board referred these issues in its September 1999 
decision and remand.  In February 2001, the RO denied 
entitlement to an earlier effective date for the grant of 
service connection for mechanical low back pain.  The RO 
notified the veteran of that decision and of his appellate 
rights.  In correspondence received since that time the 
veteran has expressed disagreement with the denial.  A 
statement of the case has not been issued.  That matter is 
therefore discussed in the REMAND below.

Relevant to the somatoform pain disorder, the RO advised the 
veteran that service connection had been granted effective 
the day following discharge from service and requested 
clarification as to whether he intended to pursue an earlier 
effective date for the assigned percentage evaluation.  
Correspondence subsequently received reflects the veteran's 
argument that an evaluation in excess of 10 percent for 
somatoform pain disorder was warranted as of an earlier date.  
Thus, such matter is referred to the RO for adjudication as 
appropriate.

Finally, the Board notes that the veteran has again claimed 
entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  That 
matter is referred to the RO for appropriate adjudicative 
action.


REMAND

During the pendency of this appeal the veteran has been 
represented by Disabled American Veterans.  However, in March 
2002, the veteran appointed the Tennessee Department of 
Veterans' Affairs to represent him.  See 38 C.F.R. §§ 20.602, 
20.607 (2001).  VA has not notified that organization as to 
the status of the veteran's appeal and has not afforded the 
Tennessee Department of Veterans' Affairs an opportunity to 
review the claims file and present argument on the veteran's 
behalf.  Such must be accomplished to ensure the veteran is 
afforded due process.

Additionally, the veteran is service connected for 
atrioventricular heart block and seeking an increased rating.  
He has argued that he warrants a minimal 30 percent rating.  
Of record are two VA examination reports, dated in February 
and December 1999, and prepared by the same examiner.  In 
February 1999, the examiner noted that the veteran was 
diagnosed with and taking medication for hypertension and for 
a seizure disorder, that the veteran was unable to drive, and 
that he experienced chest tightness and fatigue with walking 
greater than 100 yards.  The veteran was wearing leg braces 
for his arthritis at the time of the examination.  He 
reported having had to change to a desk job and that he was 
still having problems with his employment.  The examiner 
opined that due to the presence of leg braces the veteran's 
exercise capacity was more limited and that his maximal 
Metabolic Equivalents (METs) level was five-to-six peak and 
three-to-four sustained.  In December 1999 the veteran was 
again wearing leg braces.  He reported being able to mow his 
lawn with a riding mower and to do light yard work for a 
duration of 30 minutes.  The veteran complained of 
intermittent exertional angina relieved by rest and also 
complained of dyspnea with moderate exertion.  He reported 
being able to walk up the four steps to his apartment without 
difficulty and being able to carry one bag of groceries in 
from the car.  The examiner estimated a maximal MET level of 
six-to-eight secondary to dyspnea on exertion and fatigue.  
The examiner opined that there was no evidence that syncope 
was related to the atrioventricular block.  There was no 
evidence of abnormal left ventricular function.  The examiner 
noted that the veteran's major limitation to physical 
activity was his degenerative joint disease and also to his 
dyspnea, which was stated to possibly be related to pulmonary 
disease.  Dilation of the cardiac chamber was opined to be 
related to hypertension.  Although conducted within a short 
time period, the examination findings and conclusions are not 
consistent.  As such, a clarifying examination would be 
useful to the adjudication of the proper rating to be 
assigned to the veteran's service-connected disability.

The veteran is also seeking service connection for 
hypertension.  He asserts that elevated blood pressure levels 
were first shown and documented in service medical records.  
For VA purposes, the term hypertension means that the 
diastolic blood pressure is predominantly 90 or greater, and 
isolated systolic hypertension means that the systolic blood 
pressure is predominantly 160 or greater with a diastolic 
blood pressure of less than 90.  38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note 1 (2001).  A review of relevant 
service records includes several diastolic pressure levels 
over 90 and one entry, dated in May 1974, includes an 
assessment of headache of questionable etiology probably 
secondary to increased blood pressure.  Service records, to 
include the report of examination at separation, are, 
however, completely negative for a diagnosis of hypertension.  
Such diagnosis is instead first shown in the 1990s.  The 
current record contains no medical opinion pertinent to the 
etiology of the veteran's currently diagnosed hypertension; 
such should be obtained prior to Board adjudication on the 
merits.  See 38 U.S.C.A. § 5103A (West Supp. 2001).

Finally, the veteran has submitted a notice of disagreement 
with respect to the RO's February 2001 denial of an earlier 
effective date for the grant of service connection for 
mechanical low back pain.  The RO has not yet issued a 
statement of the case in response to the veteran's notice of 
disagreement.  See Manlincon v. West, 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  
Thus, a remand for the issuance of a statement of the case 
consistent with 38 C.F.R. §§ 19.29, 19.30 (2001) is required.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must issue a statement of the 
case, containing all applicable laws and 
regulations, on the issue of entitlement 
to earlier effective date for the grant 
of service connection for mechanical low 
back pain.  The veteran and his 
representative should be advised of the 
requirements to perfect his appeal.

2.  The RO should request the veteran to 
identify the names and addresses of any 
additional medical care providers who may 
possess additional records supportive of 
his claims.  After securing any necessary 
authorization, the RO should obtain any 
identified records that are not already 
associated with the claims file.  If the 
RO is unable to obtain any evidence 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to provide the 
outstanding evidence.

3.  Then, the veteran should be afforded 
a VA cardiovascular examination.  The 
claims folder must be made available to 
the examiner for review before the 
examination report is completed.  Any 
testing the examiner deems indicated 
should be conducted.  The examiner is 
requested to provide an opinion as to the 
etiology of hypertension, to include 
stating whether it is at least as likely 
as not that such was first manifested 
during service or is otherwise related to 
the veteran's active service.  The 
examiner should include discussion of the 
significance, if any, of any service 
medical entries or other medical evidence 
showing elevated blood pressure levels 
during the veteran's period of active 
service.  The examiner is further 
requested to identify the manifestations 
attributable to the veteran's 
atrioventricular block, providing an 
estimated METs level, and confirming or 
refuting the presence of left ventricular 
dysfunction and heart enlargement.  The 
examiner is requested to reconcile 
apparent inconsistencies between the 
February and December 1999 VA examination 
findings and conclusions and to provide 
specific examples of the limitations and 
residuals resulting solely from the 
veteran's service-connected 
atrioventricular heart block.  Such 
should include an opinion on the impact 
of atrioventricular heart block on the 
veteran's ability to work.  The rationale 
for all opinions should be provided.

4.  The RO should then undertake any other 
indicated development and readjudicate the 
issues on appeal.  If any benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded an appropriate opportunity to 
respond.

5.  In any case, the RO must provide the 
Tennessee Department of Veterans' Affairs 
an opportunity to review the claims files 
and present argument on the veteran's 
behalf.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to any ultimate disposition warranted in this 
case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory 








Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


